Title: Enclosure II: Extract from Etienne Pestre’s Pamphlet, October 1794
From: Pestre, Etienne
To: 


Extract from Etienne Pestre’s Pamphlet
Extrait d’un pamphlet publié dans le milieu d’8bre. 1794 à Geneve, Signé par Ete. Pestre l’un des principaux révolutionnaires Genevois.
Après avoir prouvé par l’histoire ancienne et par celle de Geneve que les bannissemens ont toujours fait le mal des Etats qui ont admis cette peine, “Il me reste,” dit l’auteur révolutionnaire, “à donner mon opinion sur le rappel des Exilés Genevois. Je vais le faire avec la franchise d’un ami né de la liberté et de l’égalité. La justice et l’humanité plaident en faveur de ce rappel. Nos arts, nos fabriques, notre Commerce ne le demandent pas avec moins d’instances. C’est dans ce rappel que nous trouverons le terme de nos maux. Je crois qu’il n’y a pas un Genevois qui ne verse des larmes de douleur, quand sa pensée s’arrette sur cette foule de Citoyens de toutes les Classes qu’un mouvement terrible à jettés sur une terre étrangère. Quel étoit leur crime? Ils avoient dit-on formé le complot   de renverser la Constitution, cette meme constitution qu’ils venoient d’accepter librement. Cela est-il prouvé? Non. Car il n’en a pas même été question dans les interrogatoires qu’un petit nombre d’entreux à subi. Aussi ce prétendu Complot à-t-il été relégué avec celui de 1770. C’est avec éclat que cette conspiration avoit été annoncée, et c’est encore avec plus d’éclat qu’elle à été rendue publique. Mais c’est en vain que l’homme instruit cherche à en saisir les fils pour juger les dangers qu’il a courus. Partout ces fils lui échappent ainsi qu’à ceux qui ont voulu le dévoiler. Heureusement que les Tribunaux n’ont eu pour base aucune règle quelconque, aucune loi particulière, aucune organisation: car ils auroient été un peu embarrassés pour motiver leurs décisions. Cet aveu naïf est unique dans les fastes de la justice. Un reproche qui peut se faire aux exilés; c’est celui d’être attachés aux principes de l’aristocratie expirante. Mais une opinion ne peut etre soumise aux tribunaux sous le règne de la liberté et de l’égalité. Dailleurs ils partageoient ce prétendu crime avec Rousseau qui dit dans une de ses lettres. Je préfére hautement l’aristocratie à tout autre gouvernement. Les Loix ne doivent pas atteindre la pensée parce qu’elle est libre comme l’habitant des airs; les actions seules sont l’objet des loix répressives. Un despote confond l’un et l’autre pour arriver plus surement à son but. Quand je parcours la liste nombreuse des bannis à perpétuité par contumace &c. &c. je me demande si on à voulu transporter ailleurs notre industrie et notre commerce, car en rassemblant ces exilés on pourrait faire une nouvelle Geneve. Nous avons renversé dans le lac notre Patrie et des peuples plus sages la pêcheront. L’artiste naturalisera ses talens dans le lieu ou il se fixera. Les nouvelles fabriques achèveront la ruine des notres. Le commerçant dont le génie franchit tous les obstacles détournera au profit de sa patrie adoptive les canaux qui nous portoient l’abondance. Oh Geneve, oh malheureuse Geneve!”
